UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:May 15, 2012 (Date of earliest event reported) FORD MOTOR COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-3950 38-0549190 (Commission File Number) (IRS Employer Identification No.) One American Road, Dearborn, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 313-322-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On May 10, 2012, our Annual Meeting of Shareholders was held.The matters voted upon and the results of the vote were as follows: Proposal One:Election of Directors. Nominee For Against Abstain Broker Non-Votes Stephen G. Butler Kimberly A. Casiano Anthony F. Earley, Jr. Edsel B. Ford II William Clay Ford, Jr. Richard A. Gephardt James H. Hance, Jr. William W. Helman IV Irvine O. Hockaday, Jr. Jon M. Huntsman, Jr. Richard A. Manoogian Ellen R. Marram Alan Mulally Homer A. Neal Gerald L. Shaheen John L. Thornton Proposal Two:Ratification of the Selection of the Independent Registered Public Accounting Firm.A proposal to ratify the selection of PricewaterhouseCoopers LLP as the Company's independent registered public accounting firm to audit the books of account and other corporate records of the Company for 2012 was adopted with the votes shown: For Against Abstained Broker Non-Votes 0 Proposal Three:Relating to an Advisory Vote by Shareholders to Approve the Compensation of the Named Executives.A proposal relating to a shareholder advisory vote to approve the compensation of the Named Executives was approved with the votes shown: For Against Abstained Broker Non-Votes Proposal Four:Relating to the Adoption of Cumulative Voting for the Election of Directors.A proposal relating to the adoption of cumulative voting for the election of directors was rejected with the votes shown: For Against Abstained Broker Non-Votes Proposal Five:Relating to Consideration of a Recapitalization Plan to Provide that All of the Company's Outstanding Stock Have One Vote Per Share.A proposal relating to consideration of a recapitalization plan to provide that all of the Company's outstanding stock have one vote per share was rejected with the votes shown: For Against Abstained Broker Non-Votes Proposal Six:Relating to Permitting Holders of 10% of Common Stock to Call Special Shareholder Meetings. A proposal relating to permitting holders of 10% of Ford Common Stock to call special shareholder meetings was rejected with the votes shown: For Against Abstained Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORD MOTOR COMPANY (Registrant) Date:May 15, 2012 By: /s/ Bradley M. Gayton Bradley M. Gayton, Secretary
